ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Robinson Cruise Planners Limited              )      ASBCA No. 60452
                                              )
Under Contract No. N00189-07-C-Zl22           )

APPEARANCE FOR THE APPELLANT:                        Edward J. Kinberg, Esq.
                                                      Widerman Malek, PL
                                                      Melbourne, FL

APPEARANCES FOR THE GOVERNMENT:                      E. Michael Chiaparas, Esq.
                                                      DCMA Chief Trial Attorney
                                                     Gregory T. Allen, Esq.
                                                      Trial Attorney
                                                      Defense Contract Management Agency
                                                      Chantilly, VA

                                ORDER OF DISMISSAL

       The appeal has been withdrawn because appellant's bankruptcy has concluded
and, according to the parties, the debt owed to the government was discharged in the
bankruptcy proceeding. Accordingly, pursuant to appellant's unopposed motion for
dismissal, this appeal is dismissed from the Board's docket with prejudice.

       Dated: I May 2018


                                                  TERRENCE S. HARTMAN
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60452, Appeal of Robinson Cruise
Planners Limited, rendered in conformance with the Board's Charter.

       Dated:


                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals